Per Curiam.
— Eespondent moves the dismissal of this appeal, because the notice of appeal was not served on respondent’s attorney of record in the action, but instead was served on respondent personally.
Section 492 of the Code of Civil Procedure provides that: “ In all cases where the party has an attorney in the action or proceeding the service of papers, when required, shall be upon the attorney instead of the party, except of subpoenas, writs, and other process issued in the suit, and of papers to bring him into contempt.”
But as to service of notice of appeal there is a special provision of statute to the effect that the notice shall be served “on the adverse party or his attorney.” (Code Civ. Proc., sec. 422.)
A familiar rule of construction is, that, when a general and particular provision of statute are inconsistent, the particular provision will prevail, and this rule of construction is incorporated in the Code of Civil Procedure by the provisions of section 631.
Therefore, in our judgment, the particular provision of section 422, relating especially to the service of the notice of appeal, and providing that service thereof may be made on the *117adverse party personally, or on bis attorney, would make the service in this case of notice of appeal on respondent sufficient." Motion to dismiss is therefore denied.
All concurred.